ORDER
This matter having been duly presented to the Court on the petition of the Office of Attorney Ethics pursuant to Rule 1:20-3(g)(4), seeking the immediate temporary suspension of NICHOLAS W. McCLEAR of MONTCLAIR, who was admitted to the bar of this State in 1973;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order filed on November 24, 2003, which required respondent to provide the Office of Attorney Ethics with all documents requested in connection with its investigation within ten days of the filing date of the Order and to present himself for a demand audit by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that NICHOLAS W. McCLEAR is temporarily suspended from the practice of law, effective immediately, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by NICHOLAS W. McCLEAR pursuant to Rule 1:21-6 shall be restrained from *256disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20 dealing with suspended attorneys.